Citation Nr: 1747566	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-47 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease (left knee disability).

2.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia patella (right knee disability).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from March 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in November 2015, at which time the Board remanded it for additional development.  Additional development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had a VA examination in February 2017.  The Veteran reported sharp, aching, and throbbing pain in both of his knees associated with prolonged lying in bed, walking, standing, and carrying heavy loads.   He had increased pain with descending steps and noted that he had fallen while descending steps due to his knees.  The examiner opined that the examination was neither medically consistent nor inconsistent with the Veteran's statements regarding functional loss with repetitive use over time and during flare-ups for both knees.  He was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time because the Veteran was not examined following repeated use over time or during a flare-up.  The examiner did not use the information provided by the Veteran or obtain additional information from the Veteran or the treatment records such as the frequency, duration, characteristics, severity, or functional loss with repetitive use or during flare-ups.  "[B]efore the Board can accept an examiner's statement that an opinion cannot be provided without resorting to speculation, it must be clear that this is predicated on a lack of knowledge among the 'medical community at large' and not the insufficient knowledge of the specific examiner."  See Sharp v. Shulkin, 29 Vet. App. 26, 36 (2017) (quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).  Therefore, a new examination must be obtained before the claim can be decided on the merits.

VA treatment records to July 2013 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
July 2013 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from July 2013 to the present.

2.  Then schedule the Veteran for a VA examination to identify the severity of her service-connected knee disabilities.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  All indicated studies, tests, and evaluations must be conducted, and all findings reported in detail.  The examiner is asked to address the following:

(a)	Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) In assessing functional loss, flare-ups must be considered, and the examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion.  If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

3.  After the requested development has been completed, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond before the record is returned to the Board for further review.  













	(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


